Citation Nr: 0105843	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970, including service in the Republic of Vietnam.

This appeal arises from a February 1999 rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim of service connection for a lung disorder.

The Board notes that the veteran's representative asserted a 
claim for benefits for the veteran's lung disorder under the 
provisions of 38 U.S.C. § 1151 in an October 2000 statement, 
suggesting that VA medical treatment (or the absence of 
proper treatment) aggravated the severity of his disorder.  
This claim is referred to the RO for all necessary 
development and adjudication.


FINDINGS OF FACT

1.  An unappealed September 1979 RO rating decision denied 
service connection for a lung disorder.

2.  Evidence submitted since the RO's September 1979 rating 
decision is non-duplicative and probative of the issue of 
whether the veteran incurred a lung disorder during his 
active military service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's September 1979 rating 
decision denying service connection for a lung disorder is 
new and material, and the veteran's claim of entitlement to 
service connection for a lung disorder is reopened.  
38 U.S.C.A. §§ 5108, 7103, 7104(b), 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1104, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lung disorder on the basis that no lung disorder had been 
shown to exist on examination.  The veteran and his 
representative were notified of that decision by letter dated 
in October 1979.  The rating decision was not timely 
appealed, and became final as outlined in 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302.  As such, the veteran's claim may 
be reopened and reconsidered only if new and material 
evidence has been submitted.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  

Reviewing a final decision based on new and material evidence 
has, until recently, been potentially a three step process.  
See Elkins v. West, No. 97-1534, slip op. at 13-16 (U.S. Vet. 
App. Feb. 17, 1999).  First, the Board is obligated to 
determine whether the evidence submitted since the prior 
decision is new and material.  If "the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  
Second, if new and material evidence was presented, the claim 
was reopened and was required to consider it based upon all 
the evidence of record, to determine whether it was well-
grounded.  See Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  Finally, if the claim was well grounded, and if VA's 
duty to assist under 38 U.S.C.A. § 5107(a) had been 
fulfilled, the Board could evaluate the merits of the claim. 
See Winters v. West, 12 Vet.App. 203, 206-7 (1999).  However, 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), 
effectively eliminated the concept of a "well-grounded" 
claim and substantially modified the manner in which VA's 
duty to assist claimants is to be discharged.  Accordingly, 
the requirement to find a claim well grounded prior to 
considering whether the VCAA-modified duty to assist has been 
met no longer exists.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

The Board notes that since the September 1979 rating 
decision, the new evidence in the file includes 
incontrovertible medical evidence of the existence of a lung 
disability.  This clearly changes the factual picture that 
was before the RO when its September 1979 rating decision was 
issued and, in fact, negates the earlier basis for denial.  
In its analyses since the veteran's claim to reopen was filed 
in July 1997, the RO has acknowledged that this evidence is 
new, but has suggested that no competent medical evidence of 
a nexus between the veteran's lung disorder and active 
service exists, thereby rendering the new evidence 
immaterial.  This conclusion is in error for several reasons.  
First, it represents a de facto return to the standard that 
new evidence must be "likely to change the outcome" of a 
claim which was explicitly overruled in Hodge.  Id., at 1363.  
Second, it fails to account for the veteran's periodic 
statements over at least two decades that his lung disorder 
has been continuously symptomatic since his active service.  
Laypersons may not offer medical diagnoses or opinions as to 
the etiology of a condition, see e.g., Layno v. Brown, 6 
Vet.App. 465, 469 (1994), but this does not prevent them from 
offering competent, probative testimony related to their 
observation of the apparent physical manifestations of a 
condition, particularly where continuity of symptomatology is 
at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 (1995). 
This provides a potential basis for service connection which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA.  Finally, it prejudices the veteran 
by denying him full consideration of his service connection 
claim on a de 
novo basis, together with the duties to inform and assist 
which such consideration entails.  Again, the provisions of 
the VCAA are relevant.

Accordingly, when the above analysis is applied to evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that the new evidence is clearly 
"so significant that it must be considered in order to 
fairly decide the merits of the claim," and is both new and 
material to the issue of service connection.  38 C.F.R. 
§ 3.156; Hodge, 155 F.3d at 1359, 1363.  Therefore the 
veteran's claim for entitlement to service connection for a 
lung disorder must be reopened.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder is reopened, and 
to this extent, the appeal is granted.


REMAND

Having reopened the veteran's claim for service connection 
for a lung disorder, the Board notes again that the enactment 
of the VCAA substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

In this regard, the Board has indicated above that the 
veteran did not receive adequate notice of the evidence which 
would be necessary to substantiate his claim for service 
connection, to include that evidence which would support a 
claim for service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See also Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).  Once this notice 
is provided, the veteran may be able to identify additional 
supportive evidence, at which point, in accordance with the 
provisions of the VCAA, responsibility for obtaining the 
evidence must be established.

Additionally, the VCAA continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The Board has reviewed the medical evidence of record and 
concludes that it is insufficient to determine whether or not 
there is any nexus between the veteran's current lung 
disorder and his active military service, or whether his 
current lung disorder can be said to have been continuously 
symptomatic since his release from active duty.  The Board 
therefore finds that an examination or opinion is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  After completing the development 
required above, the RO should determine 
whether a VA examination or a VA medical 
opinion would be best suited to answer the 
factual questions as to the etiology or 
continuity of the veteran's lung disorder 
posed above.  The veteran and his 
representative should be informed of the 
RO's conclusion in either case, and 
provided with an adequate opportunity to 
provide any amplifying information on this 
question which they feel would be helpful.  
If deemed necessary, the RO should afford 
the veteran a VA respiratory examination 
to attempt to determine the nature, 
extent, history and etiology of all the 
veteran's lung disorders.  The examiner 
(or the physician reviewing the file) 
should be specifically requested to 
determine (1) whether it is at least as 
likely as not that the veteran's current 
lung disorder is related in any way to his 
active military service, and (2) whether 
it is at least as likely as not that the 
veteran's current lung disorder has been 
continuously symptomatic (i.e., regularly 
recurrent) since his release from active 
military service.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 


